DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 8-9, 11 and 16 are objected to because of the following informalities:  
For claim 1, the recitation “first rail”, on lines 2, 4, 7-8, 10, 16 and 18, should be changed to –first tube--.
For claim 1, the recitation “second rail”, on lines 3, 5, 12, 14, 17 and 19, should be changed to –second tube--.
For claim 8, the recitation “first rail”, on line 2, should be changed to –first tube--.
For claim 8, the recitation “second rail”, on line 3, should be changed to –second tube--.
For claim 9, the recitation “first rail”, on line 2, should be changed to –first tube--.
For claim 9, the recitation “second rail”, on line 3, should be changed to –second tube--.
For claim 9, the recitation “second senor”, on line 3, should be changed to –second sensor--.
For claim 11, the recitation “first rail”, on lines 3-4 and 12, should be changed to –first tube--.
For claim 11, the recitation “second rail”, on lines 7-8 and 13, should be changed to –second tube--.
For claim 11, the recitation “first and second rails”, on line 14, should be changed to –first and second tubes--.
For claim 16, the recitation “first rail”, on lines 3, 5, 11 and 13, should be changed to –first tube—.
For claim 16, the recitation “second rail”, on lines 7, 9, 12 and 14, should be changed to –second tube--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,590,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they can be interpreted to describe substantially identical or very similar method step(s) with essentially the same relationships. Regarding claims 1-2 of instant application, see comparison with claims 1-2 of U.S. Patent No. 10,590,701 B2. Differences between the respective claims are underlined.
















Instant application 16/805,045
Patent application No. 10,590,701 B2
For claim 1, an apparatus comprising: 



a first rail;
a second rail;
a first motor to move the first rail; 
a second motor to move the second rail; and 
a processor to:
determine a first distance between a current position of the first rail and a first reference position for the first rail;




calculate a first speed at which the first motor is to move the first rail based on the first distance and a predetermined amount of time;


activate the first motor to move the first rail at the first speed and activate the second motor to move the second rail at the second speed such that the first rail arrives at the first reference position at the same time as the second rail arrives at the second reference position.











determine a second distance between a current position of the second rail and a second reference position for the second rail;

calculate a second speed at which the second motor is to move the second rail based on the second distance and the predetermined amount of time; and



activate the first motor to move the first rail at the first speed and activate the second motor to move the second rail at the second speed such that the first rail arrives at the first reference position at the same time as the second rail arrives at the second reference position.







For claim 2, the apparatus of claim 1, wherein the processor is to activate the first motor and the second motor in response to a command
Claim 1.  A system including:
a first architectural opening covering assembly including:
  a first motor;
  a first tube to be driven by the first motor;  a first covering coupled to the first tube;  a first angular position sensor coupled to the first tube; and
  a first processor to:
    in response to receipt of a first command:        identify a current angular position of the first tube at a time of receipt of the first command;
        determine a first number of rotations of the first tube between the current angular position of the first tube and a first reference angular position of the first tube;
        determine a first rotational speed at which the first tube is to be driven based on the first number of rotations and a predetermined time value; and
        store the first rotational speed; and
operate the first motor to drive the first tube at the first rotational speed to move the first tube between the current angular position of the first tube and the first reference angular position; and
a second architectural opening covering assembly including:  a second motor;
  a second tube to be driven by the second motor;  a second covering coupled to the second tube;  a second angular position sensor coupled to the second tube; and
  a second processor to:
    in response to receipt of a third command:        identify a current angular position of the second tube at a time of receipt of the third command;        determine a second number of rotations of the second tube between the current angular position of the second tube and a second reference angular position of the second tube;
        determine a second rotational speed at which the second tube is to be driven based on the second 
        store the second rotational speed; and
    in response to receipt of a fourth command, operate the second motor to drive the second tube at the second rotational speed to move the second tube between the current angular position of the second tube and the second reference angular position, wherein the second and fourth commands are triggered by an instruction to move the first and second coverings such that the first and second motors are activated at a same time, and such that the first tube arrives at the first reference angular position at a same time as the second tube arrives at the second reference angular position.

Claim 2.  The system of claim 1, further including a controller to issue the first command, the second command, the third command, and the fourth command


Note: First, the instant application claims “first rail” and “second rail”. However, the specification and drawing of instant application only disclose first tube and second tube. Thus, the examiner interpreted the “first rail” and the “second rail” as “first rail” and “second rail”, respectively. Second, claim of instant .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldstein et al. (hereinafter Feldstein, US 8,339,086 B2).
For claim 1, Feldstein discloses an apparatus (Fig. 11A of Feldstein discloses an apparatus – see Feldstein, Fig. 11A, abstract, col. 1, lines 9-14) comprising: 
a first rail (Feldstein is silent for disclosing a first rail. However, Feldstein discloses first roller tube 1142a which is considered as a first rail to raise or lower the roller shade 1140a (see Feldstein, Fig. 11A, col. 18, lines 8-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Feldstein to include a first rail for purpose of controlling roller shade correctly and also to meet the specific condition of the particular 
a second rail (Feldstein is silent for disclosing a second rail. However, Feldstein discloses second roller tube 1142b which is considered as a second rail to raise or lower the roller shade 1140b (see Feldstein, Fig. 11A, col. 18, lines 29-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Feldstein to include a second rail for purpose of controlling roller shade correctly and also to meet the specific condition of the particular application. It is noted that Feldstein discloses second roller tube which is similar as a second rail which is tube of instant application);
a first motor to move the first rail (Fig. 11A of Feldstein discloses a first motor 1110a to move the first rail 1142a -- see Feldstein, Fig. 11A, col. 18, lines 8-10); 
a second motor to move the second rail (Fig. 11A of Feldstein discloses a second motor 1110b to move the second rail 1142b -- see Feldstein, Fig. 11A, col. 18, lines 29-31); and 
a processor (Figs. 11A-11B of Feldstein discloses a processor 1132 or combination of processors 1102a, 1102b and 1132 – see Feldstein, Figs. 11A-11B, col. 18, lines 44-56) to:
determine a first distance between a current position of the first rail and a first reference position for the first rail (see Feldstein; col. 18, lines 10-15, 31-36 and 60-65; col. 19, line 45 through col. 20, line 6 and col. 21, lines 14-18);
calculate a first speed at which the first motor is to move the first rail based on the first distance and a predetermined amount of time (see Feldstein, col. 19, lines 45-67 and col. 21, lines 14-21);
determine a second distance between a current position of the second rail and a second reference position for the second rail (see Feldstein; col. 18, lines 10-15, 31-36 and 60-65; col. 19, line 45 through col. 20, line 6; and col. 21, lines 22-26);

activate the first motor to move the first rail at the first speed and activate the second motor to move the second rail at the second speed such that the first rail arrives at the first reference position at the same time as the second rail arrives at the second reference position (see Feldstein, Figs. 11A-11B, col. 18, line 60 through col. 19, line 7 and col. 20, lines 23-43).
For claim 2, Feldstein discloses the apparatus of claim 1, wherein the processor is to activate the first motor and the second motor in response to a command (Figs. 11A-11B of Feldstein disclose the processor (1102a, 1102b, 1132) which is to activate the first motor 1110a and the second motor 1110b in response to a command via controller Interfaces 1108a, 1108b or touchpanel 1138 – see Feldstein, Figs. 11A-11B; col. 18, lines 13-15 and 34-36; col. 19, lines 39-44).
For claim 3, Feldstein discloses the apparatus of claim 2, wherein the command is a wireless command signal from an electronic input device (see Feldstein, Figs. 11A-11B; col. 18, lines 13-20 and 34-41).
For claim 4, Feldstein discloses the apparatus of claim 3, wherein the electronic input device is a remote control (see Feldstein, Figs. 11A-11B; col. 18, lines 13-20 and 34-41).
For claim 5, Feldstein discloses the apparatus of claim 3, wherein the electronic input device is a smartphone (Feldstein discloses the electronic input device which is silent to be a smartphone. However, Feldstein discloses the electronic input device 1108a/1108b/1138 which is a communication port, wherein the communication port employs at least wireless (WiFi, or any other similar communication protocol known in the art). Thus, Feldstein’s electronic input device 1108a/1108b/ 1138 can be a smartphone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Feldstein to include the electronic input device which is 
For claim 6, Feldstein discloses the apparatus of claim 1, wherein the first reference position and the second reference position are stored in a memory (see Feldstein, Figs. 11A-11B, 12A-12B, col. 19, lines 8-16 and 64-67 and col. 20, lines 19-22).
For claim 7, Feldstein discloses the apparatus of claim 6, wherein the predetermined amount of time is stored in the memory (see Feldstein, Figs. 11A-11B, 12A-12B, col. 19, lines 17-29).
For claim 8, Feldstein discloses the apparatus of claim 1, wherein the processor is to track a speed of the first rail based on information from a first sensor and track a speed of the second rail based on information from a second sensor (Figs. 10A-10B, 11A-11b of Feldstein disclose the processor 1102a, 1102b, 1132 which is to track a speed of the first rail 1142a based on information from a first sensor 1120a and track a speed of the second rail 1142b based on information from a second sensor 1120b -- see Feldstein, Figs. 10A-10B, 11A-11B, col. 19, line 45 through col. 20, line 22).
For claim 9, Feldstein discloses the apparatus of claim 1, wherein the processor is to track a position of the first rail based on information from a first sensor and track a position of the second rail based on information from a second senor (Figs. 10A-10B, 11A-11b of Feldstein disclose the processor 1102a, 1102b, 1132 which is to track a position of the first rail 1142a based on information from a first sensor 1120a and track a position of the second rail 1142b based on information from a second sensor 1120b -- see Feldstein, Figs. 10A-10B, 11A-11B, col. 19, line 45 through col. 20, line 22).
For claim 10, Feldstein discloses the apparatus of claim 1, wherein the first reference position is a lower limit position or an upper limit position (Figs. 13A-13C of Feldstein discloses the first reference position that can be fully close position or fully open position – see Feldstein, Figs. 13A-13C, col. 20, line 64 through col. 21, line 49).
For claim 11, Feldstein discloses a tangible machine readable storage medium (Figs, 11A-11B of Feldsstein disclose a tangible machine readable storage medium 1130 and/or combincation of 1112a, 1112b and 1130)  comprising instructions (see Figs. 9, 10A-10B and 12A-12B) that, when executed, cause at least one machine to at least:
determine a first distance between a current position of a first rail and a first reference position for the first rail (see explanation in claim 1 above);
calculate a first speed at which a first motor is to move the first rail based on the first distance and a predetermined amount of time (see explanation in claim 1 above);
determine a second distance between a current position of a second rail and a second reference position for the second rail (see explanation in claim 1 above);
calculate a second speed at which a second motor is to move the second rail based on the second distance and the predetermined amount of time (see explanation in claim 1 above); and
activate the first motor to move the first rail at the first speed and activate the second motor to move the second rail at the second speed such that the first and second rails move contemporaneously to the first and second reference positions, respectively (see explanation in claim 1 above).
For claim 12, Feldstein discloses the tangible machine readable storage medium of claim 11, wherein the instructions, when executed, cause the at least one machine to active the first motor and the second motor in response to a command (see explanation in claim 2 above).
For claim 13, Feldstein discloses the tangible machine readable storage medium of claim 12, wherein the command is a wireless command signal from an electronic input device (see explanation in claim 2 above).
For claim 14, Feldstein discloses the tangible machine readable storage medium of claim 13, wherein the electronic input device is a remote control (see explanation in claim 4 above).
For claim 15, Feldstein discloses the tangible machine readable storage medium of claim 13, wherein the electronic input device is a smartphone (see explanation in claim 5 above).
Claims 16-20 are "method" claims which are either same or similar to that of the "an apparatus" claims 1-5, respectively. Explanation is omitted
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846